                         THE UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF OHIO
                                    AKRON DIVISION

In Re:                                       )         Case No.: 19-50025
                                             )
WILLIAM J. HUET,                             )         Chapter 13
LISA J. HUET,                                )
                                             )         Judge Alan M. Koschik
                         Debtors.            )
                                             )         FIFTH THIRD BANK’S OBJECTION
                                             )         TO CONFIRMATION OF PLAN
                                             )         (1609 Moreview Drive
                                             )         Copley, Ohio 44321)

         Now comes Fifth Third Bank, a secured creditor herein, by and through counsel, and

objects to confirmation of this Chapter 13 Plan pursuant to LBR 3015-3, U.S.C. Section 1325(1);

(4); (5); and 11 U.S.C. Sections 361 and 365; and based more specifically on the facts set out in

the accompanying memorandum, below. Your creditor respectfully requests the Court deny

confirmation of the Chapter 13 Plan as proposed.

                                      Respectfully submitted,

                                      MATHEWS & GILL LLP

Date: August 16, 2019                 /s/ Alison A. Gill
                                      Alison A. Gill: 0061710
                                      Attorneys for Fifth Third Bank
                                      615 Copeland Mill Road, Suite 1F
                                      Westerville, Ohio 43081
                                      Telephone: (614) 523-7575
                                      Facsimile: (614) 523-7580
                                      E-Mail: alison@ohiolaws.com

                                MEMORANDUM IN SUPPORT

         In support of this Objection to Confirmation of Chapter 13 Plan, Fifth Third Bank hereby

represents as follows:




                                                 1


19-50025-amk       Doc 62     FILED 08/16/19         ENTERED 08/16/19 11:32:14        Page 1 of 3
        1.    On January 8, 2019, the Debtors filed a case under Chapter 7 of the Bankruptcy

Code. On June 28, 2019, the Debtors converted to a case under Chapter 13 of the Bankruptcy

Code.

        2.    At the time of filing, Debtors were indebted to Fifth Third Bank by virtue of a

Simple Interest Note and Security Agreement and Mortgage (second), attached hereto as Exhibit

A and Exhibit B, respectively, on certain real property, located at 1609 Moreview Drive, Copley,

Ohio 44321.

        3.    Debtors’ Chapter 13 Plan provides no treatment for Fifth Third Bank’s second

mortgage.

        4.    Fifth Third Bank filed a Proof of Claim, attached hereto as Exhibit C, evidencing

a secured value of $36,060.87 at 0%.

        5.    For these reasons, Fifth Third Bank respectfully objects to confirmation of the

Chapter 13 Plan, and requests that this Court deny confirmation of the Chapter 13 Plan.

        6.    This Objection shall act as a standing and continuing objection to the currently

proposed Chapter 13 Plan and any subsequent Plans which the Debtors may file.

                                       Respectfully submitted,

                                       MATHEWS & GILL LLP

Date: August 16, 2019                  /s/ Alison A. Gill
                                       Alison A. Gill: 0061710
                                       Attorneys for Fifth Third Bank
                                       615 Copeland Mill Road, Suite 1F
                                       Westerville, Ohio 43081
                                       Telephone: (614) 523-7575
                                       Facsimile: (614) 523-7580
                                       E-Mail: alison@ohiolaws.com




                                                 2


19-50025-amk      Doc 62     FILED 08/16/19          ENTERED 08/16/19 11:32:14       Page 2 of 3
                               CERTIFICATE OF SERVICE

       On August 16, 2019, the following parties were served a true and accurate copy of the
foregoing:

ELECTRONICALLY:

Keith Rucinski, Trustee, at efilings@ch13akron.com and krucinski@ch13akron.com

The Cleveland, Ohio Office of the United States Trustee, on behalf of Daniel M. McDermott, at
the US Trustee’s registered mailbox with the Electronic Filing System
( USTP.Region09@usdoj.gov)

Rebecca J. Sremack & William M. Sremack, Attorney for Debtors, at
Rebecca@sremacklaw.com and bill@sremacklaw.com

ORDINARY MAIL:

William & Lisa Huet
1609 Moreview Drive
Akron, OH 44321

Date: August 16, 2019               /s/ Alison A. Gill
                                    Alison A. Gill: 0061710
                                    MATHEWS & GILL LLP
                                    Attorneys for Fifth Third Bank




                                               3


19-50025-amk      Doc 62    FILED 08/16/19         ENTERED 08/16/19 11:32:14       Page 3 of 3
